
	

114 HR 2093 IH: Space Leadership Preservation Act of 2015
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2093
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2015
			Mr. Culberson (for himself, Mr. Smith of Texas, Mr. Sensenbrenner, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To preserve American space leadership, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Space Leadership Preservation Act of 2015. 2.Administrator and Deputy AdministratorSection 20111 of title 51, United States Code, is amended—
 (1)in subsection (a)— (A)by striking Administrator.—There is established and inserting
					
 Administrator.—(1)In generalThere is established;  (B)in paragraph (1), as so designated by subparagraph (A) of this paragraph—
 (i)by inserting , pursuant to paragraph (2), after who shall be appointed; and (ii)by inserting The Administrator shall serve for a term of 10 years. after and activities thereof.; and
 (C)by adding at the end the following new paragraph:  (2)Board of directors nominationsThe President shall appoint the Administrator under paragraph (1) from among the list of nominees provided by the Board of Directors pursuant to section 20118(l)(2)(A). The President shall appoint a new Administrator not later than 3 months after the first set of nominees is so provided by the Board of Directors. The sitting Administrator may serve in the position until a new Administrator appointed pursuant to this paragraph is confirmed by the Senate.; and
 (2)in subsection (b)— (A)by striking Administrator.—There shall be and inserting
					
 Administrator.—(1)In generalThere shall be;  (B)in paragraph (1), as so designated by subparagraph (A) of this paragraph, by inserting , pursuant to paragraph (2), after who shall be appointed; and
 (C)by adding at the end the following new paragraph:  (2)Board of directors nominationsThe President shall appoint the Deputy Administrator under paragraph (1) from among the list of nominees provided by the Board of Directors pursuant to section 20118(l)(2)(B)..
				3.Board of Directors
 (a)EstablishmentSubchapter II of chapter 201 of title 51, United States Code, is amended by adding at the end the following new section:
				
					20118.Board of Directors
 (a)EstablishmentThere shall be established a Board of Directors for the National Aeronautics and Space Administration in accordance with this section, not later than 9 months after the date of the enactment of the Space Leadership Preservation Act of 2015.
 (b)Membership and appointmentThe Board shall consist of 11 members to be appointed as follows: (1)Three members shall be appointed by the President.
 (2)Three members shall be appointed by the President pro tempore of the Senate. (3)One member shall be appointed by the minority leader of the Senate.
 (4)Three members shall be appointed by the Speaker of the House of Representatives. (5)One member shall be appointed by the minority leader of the House of Representatives.
							In addition to the members appointed under paragraphs (1) through (5), the Administrator shall be
 an ex officio, nonvoting member of the Board.(c)QualificationsThe individuals appointed as members of the Board shall be— (1)former astronauts or scientists or engineers eminent in the fields of human spaceflight, planetary science, space science, Earth science, and aeronautics, or other scientific, engineering, business, and social science disciplines related to space and aeronautics;
 (2)selected on the basis of established records of distinguished service; and (3)so selected as to provide representation of the views of engineering, science, and aerospace leaders in all areas of the Nation.
 (d)Limitation on membersAn individual employed by or representing an organization with which the Administration has a contract is not eligible to serve on the Board, except for scientists employed by or representing not-for-profit colleges and universities and other not-for-profit organizations. A former Board member may not take employment with or represent an organization with which the Administration has a contract, or which is seeking such a contract, for a period of 2 years following completion of service on the Board.
 (e)TermsThe term of office of each member of the Board shall be 3 years, except that any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. Any person who has been a member of the Board for 12 consecutive years shall thereafter be ineligible for appointment during the 2-year period following the expiration of such 12th year.
 (f)Travel expensesEach member of the Board shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (g)MeetingsThe Board shall meet quarterly and at such other times as the Chairman may determine, but the Chairman shall also call a meeting whenever one-third of the members so request in writing. The Board shall adopt procedures governing the conduct of its meetings, including delivery of notice and a definition of a quorum, which in no case shall be less than one-half plus one of the members of the Board.
 (h)Chairman and Vice ChairmanThe election of the Chairman and Vice Chairman of the Board shall take place at each first quarter meeting occurring in an even-numbered year. The Vice Chairman shall perform the duties of the Chairman in his absence. In case a vacancy occurs in the chairmanship or vice chairmanship, the Board shall elect a member to fill such vacancy.
						(i)Staff
 (1)In generalThe Chairman may, with the concurrence of a majority of Board members, appoint professional staff, technical and professional personnel on leave of absence from academic, industrial, or research institutions for a limited term, and operations and support staff. The duties of such staff shall be assigned at the direction of the Board as necessary to assist the Board in exercising its powers and functions under this section.
 (2)Competitive service; compensationProfessional staff and limited-term technical and professional personnel may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 of such title relating to classification, and shall be compensated at a rate not exceeding the maximum rate payable under section 5376 of such title.
 (j)Special commissionsThe Board is authorized to establish such special commissions as it may from time to time deem necessary for the purposes of this section.
 (k)CommitteesThe Board is authorized to appoint from among its members such committees as it deems necessary, and to assign to committees so appointed such survey and advisory functions as the Board deems appropriate to assist it in exercising its powers and functions under this section.
						(l)Functions
 (1)Budget proposalNot later than November 15 of each year, the Board shall provide to the President, the Committee on Appropriations of the House of Representatives, the Committee on Science, Space, and Technology of the House of Representatives, the Committee on Appropriations of the Senate, and the Committee on Commerce, Science, and Transportation of the Senate, a proposed budget for the National Aeronautics and Space Administration for the next fiscal year. Such budget shall—
 (A)carry out the purpose described in section 20102(h); (B)be based on—
 (i)the best professional judgment of the Board; (ii)recommendations from the scientific, engineering, and other technical experts communities; and
 (iii)the recommendations of the most recent National Research Council decadal surveys; and (C)follow such decadal survey’s recommended decision rules regarding program implementation, including a strict adherence to the recommendation that the National Aeronautics and Space Administration include in a balanced program a flagship class mission, which may be executed in cooperation with one or more international partners.
 (2)Nominees for Administrator, Deputy Administrator, and Chief Financial OfficerThe Board shall provide to the President— (A)a list of 3 nominees from which the President shall appoint an Administrator pursuant to section 20111(a);
 (B)a list of 3 nominees from which the President shall appoint a Deputy Administrator pursuant to section 20111(b); and
 (C)a list of 3 nominees from which the President shall appoint a Chief Financial Officer pursuant to section 205(a) of the Chief Financial Officers Act (31 U.S.C. 901(a)).
								The Board shall provide the first set of nominees under this paragraph not later than 15 months
			 after the date of the enactment of the Space Leadership Preservation Act of 2015.(3)Reports
 (A)Annual infrastructure, capabilities, and workforce assessmentThe Board shall provide to the President and the Congress annually a report assessing the status of United States spaceflight infrastructure, unique space capabilities, and the availability of qualified United States workers necessary to maintain such infrastructure and capabilities. The assessment shall also identify areas of concern, gaps in capability compared to foreign spaceflight capabilities, and recommendations on how to strengthen or improve United States capabilities and workforce.
 (B)Specific policy matter reportsThe Board shall provide to the President and the Congress reports on specific, individual policy matters within the authority of the Administration (or otherwise as requested by the Congress or the President) related to human spaceflight, planetary science, Earth science, aeronautics, and science, technology, engineering, and mathematics education, as the Board, the President, or the Congress determines the need for such reports.
 (4)ReviewThe Board shall provide to the President and the Congress, not later than the later of 180 days after the establishment of the Board or the third quarterly meeting of the Board, and once every 4 years thereafter, a review of current space programs and a vision for future space exploration.
 (5)Removal of Administrator for causeThe Board may provide to the President and the Congress a report recommending the removal of the Administrator for cause. Any such report shall include the reasons for such recommendation.
 (m)Budget meetingsPortions of Board meetings in which the Board considers the budget proposal required under subsection (l)(1) for a particular fiscal year may be closed to the public until the Board submits the proposal to the President and the Congress.
 (n)Financial disclosureMembers of the Board shall be required to file a financial disclosure report under title I of the Ethics in Government Act of 1978 (5 U.S.C. App. 92 Stat. 1836), except that such reports shall be held confidential and exempt from any law otherwise requiring their public disclosure..
 (b)Table of sectionsThe table of sections for chapter 201 of title 51, United States Code, is amended by adding at the end of the items for subchapter II the following new item:
				
					
						20118. Board of Directors..
 4.Budget proposalSection 30103 of title 51, United States Code, is amended by adding at the end the following new subsection:
			
				(e)Board of Directors proposal
 (1)Inclusion in President’s proposed budgetThe proposed budget for the Administration submitted to the Congress by the President for each fiscal year shall include a description of, and a detailed justification for, any differences between the President’s proposed budget and the budget provided by the Board of Directors under section 20118(l)(1).
 (2)Elements of budget proposalSubsections (a) through (d) of this section shall apply to the proposed budget provided by the Board of Directors under section 20118(l)(1)..
		5.Long-term contracting
 (a)AmendmentsSection 20142 of title 51, United States Code, is amended— (1)in the section heading, by striking Contracts regarding expendable launch vehicles and inserting Long-term contracting;
 (2)in subsection (a), by— (A)striking expendable launch vehicle services and inserting rocket propulsion systems and manned and unmanned space transportation vehicles and payloads, including expendable launch vehicles, and any other infrastructure intended for placement or operation in space or on celestial bodies, and services related thereto,; and
 (B)striking related to launch and inserting related to; and (3)in subsection (b), by striking launch services and inserting the goods and services to have been provided under the contract.
 (b)Table of sections amendmentThe item relating to section 20142 in the table of sections for chapter 201 of title 51, United States Code, is amended to read as follows:
				
					
						20142. Long-term contracting..
			
